Mayes, J.,
delivered the opinion of the court.
The indictment in this case is a good indictment under section 104. of the Code of 1906. This was expressly held in the case of Dick v. State, 53 Miss. 384.
The record shows that testimony was offered to prove two alleged confessions made by appellant. The first confession offered to be proved was made on Sunday afternoon, while appellant was under arrest, and was rejected by the court because made under improper inducement; but the court permitted the testimony offered on the part of the state to prove a second confession, alleged to have been made to practically the same parties to whom the first confession was made, and alleged to have been made the very next day, while appellant was in their custody; and in this we think the court erred. It does not sufficiently appear that the appellant was not acting under the influence of the inducements held out to him the day before to warrant us in concluding that the testimony offered to prove the second confession should have been admitted. In order to make this alleged second confession admissible, it must clearly appear that the second confession was not made under the same improper influence as the first. It is impossible to lay down any general rule on this subject. Each case, in a large measure, must depend upon its own particular facts; and the ruling here made is upon the facts of this case. Wigmore on Evidence, vol. 1, p. 986; State v. Smith, 72 Miss. 420, 18 South. 482; Harvey v. State, (Miss.) 20 South. 837.

Reversed and remanded.